Citation Nr: 0912194	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-42 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for non-Hodgkin's Lymphoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active duty from June 1980 to August 1980, 
from March 1985 to June 1987, and from January 1991 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Philadelphia, Pennsylvania.

In January 2006, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of entitlement to service connection for non-
Hodgkin's lymphoma was remanded by the Board in January 2006 
for additional development.  Specifically, the RO (via the 
Appeals Management Center (AMC) was to (1) contact the 
Veteran and request that he provide all available documents 
and information he had regarding his reported active duty 
from approximately February to May 1995, including unit of 
assignment, purpose of assignment (duties performed), and 
copies of any orders or document relating to the reported 
active duty; (2) contact the National Personnel Records 
Center and/or any other applicable records repository in 
order to request verification of the Veteran's claimed 
service for the period of February 1995 to May 1995 and to 
ensure that if there is such service, to identify as active 
duty, active duty for training, and/or inactive duty for 
training, and (3) review the claim and issue a supplemental 
statement of the case.

The Veteran did not respond to the AMC's request for 
information regarding his February to May 1995 period of 
active service.  In November 2006, the AMC received a 
response from the service department which noted that no 
active service other than for training purposes.

The AMC continued the denial of the Veteran's claim noting 
that the National Personnel Records Center response was "no 
active service other than for training."  The AMC noted that 
active duty for training is not considered active duty unless 
service connection is granted for a condition incurred in or 
aggravated during the period of active duty for training.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty. 38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.6 (2008).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The AMC requested NPRC to identify any active duty, active 
duty for training, or inactive duty training for the period 
of February 1995 to May 1995.  This was not done.  As noted 
above, the NPRC noted no active service other than for 
training but did not identify the period and whether they 
were active duty for training or inactive duty training 
periods.  Further development is, therefore, needed in light 
of this Stegall violation.



Accordingly, this case is remanded for the following action:

1.  The AMC should contact the 
appropriate service department offices 
and all appropriate National Guard 
repositories and obtain documentation 
which sets forth the exact dates of the 
Veteran's service, including all periods 
of active duty for training and inactive 
duty training, between February and May 
1995.

2.  After the above is completed, the AMC 
should go through the Veteran's medical 
records and identify (for below VA 
opinion) those that correspond to any 
active duty and active duty for training 
periods (not inactive duty training 
periods).  

3.  The claims file must be made 
available to and reviewed by the examiner 
who conducted the February 2002 VA 
examination, and the report should 
reflect that such a review was made.  If 
the February 2002 VA examiner is not 
available, the claims file should be 
available to and reviewed by an examiner 
with like qualifications.  All pertinent 
symptomatology and findings should be 
reported in detail.  

The examiner should provide an opinion 
regarding the date of onset of the 
Veteran's non-Hodgkin's lymphoma and 
should provide an opinion as to whether 
it is at least as likely as not that any 
symptoms documented during the Veteran's 
active duty and/or active duty for 
training are manifestations of the 
Veteran's non-Hodgkin's lymphoma.  

If the examiner provides an onset date 
for the Veteran's non-Hodgkin's lymphoma 
that pre-dates an active duty or active 
duty for training period, the examiner 
should provide an opinion as to whether 
or not there was an permanent increase in 
disability during an active service 
period or an active duty for training 
period, and if so whether any increase in 
disability was "due to the natural 
progression"" of the non-Hodgkin's 
lymphoma.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




